DETAILED ACTION
Claims 1-20 are considered in this office action. Claims 1-20 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to judicial exception involving abstract ideas, mental concepts without significantly more. 
101 Analysis: Step 1 
Claims 1-18 are directed to a System Clam.  i.e. a machine.  
Claims 18-19 are directed to a Method Claim. 
Claim 20 is CRM Claim . 

Therefore, claims 1-20 fall into at least one of the four statutory categories. 

101 Analysis: Step 2A, Prong I (MPEP § 2106.04)
Step 2A, Prong I of the 2019 Patent Examiner’s Guide (PEG) analyzes the claims to determine whether they recite subject matter that falls into one of the following groups of abstract ideas: 
a) mathematical concepts 
[Symbol font/0xB7] mathematical relationships, mathematical formulas or equations, mathematical calculations 
b) certain methods of organizing human activity, and/or
 [Symbol font/0xB7] fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
[Symbol font/0xB7] commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
 	[Symbol font/0xB7] managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) 
c) mental processes. 
[Symbol font/0xB7] concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

The following claims include limitations that recite an abstract idea and will be used to represent additional claims that merely elaborate on the recited abstract ideas for the remainder of the 35 U.S.C 101 rejection. 
Claim 1 recites the following abstract ideas: “A system for generating a machine learning model based on first sensor data and first map data, the system comprising: at least one memory configured to store computer executable instructions; and at least one processor configured to execute the computer executable instructions to: obtain first sensor features of the first sensor data associated with a road object in a first geographic region, first map features of the first map data associated with the road object and ground truth data associated with the road object; and generate the machine learning model by configuring the ground truth data and calculating first information scores for each of the first sensor features and the first map features by recursively splitting each of the first sensor features and the first map features, wherein the first information scores correspond to quality of the first sensor data and the first map data.”.
 
Regarding Claims 1: 
The limitation “obtain first sensor features of the first sensor data associated with a road object in a first geographic region, first map features of the first map data associated with the road object and ground truth data associated with the road object………calculating first information scores for each of the first sensor features and the first map features by recursively splitting each of the first sensor features and the first map features, wherein the first information scores correspond to quality of the first sensor data and the first map data,” 
Regarding Claim 18 :
The Limitation “A method for evaluating quality of sensor data, the method comprising: obtaining a machine learning model, wherein the machine learning model is trained on first sensor features of first sensor data associated with a road object in a geographic region, and ground truth data associated with the road object; obtaining second sensor features of second sensor data associated with the road object; using the machine learning model by calculating information scores for each of the second sensor features by recursively splitting each of the second sensor features; and evaluating quality of the second sensor data based on the information scores.
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process in combination with Mathematical relationship (machine learning model)” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “obtain first sensor features…..first map features and Ground Truth data associated with a road object …” in the context of this claim encompasses pre-solution activity of collected data. Accordingly, the claim recites at least one abstract idea.
Dependent Claims 2-17 further elaborate upon the recited abstract ideas in Claim 1 .  Dependent Claim 19 further elaborate upon the recited abstract ideas in Claim 1 .  Dependent Claim 5 claim “mathematical relationships, mathematical formulas or equations, mathematical calculations” 
Accordingly Claims 1-19 recite at least one abstract idea. 

101 Analysis: Step 2A, Prong II (MPEP § 2106.04) 

Step 2A, Prong II of the 2019 PEG analyzes the claims to determine whether the claim recites any additional limitations that integrate the abstract idea into a practical application. The following claims recite additional limitations: 
Claim 1  recites the following additional limitations: “….. the system comprising: at least one memory configured to store computer executable instructions; and at least one processor configured to execute the computer executable instructions to………generating the machine learning model….where in the first information scores correspond to quality of the sensor data and first map data”
Regarding the additional limitations of “one memory configured to store computer executable instructions; and at least one processor configured to execute the computer executable instructions to………generating the machine learning model….where in the first information scores correspond to quality of the sensor data and first map data…” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (processor) to perform the process of generating a machine learning model. In particular, the obtain steps from the sensors and from the external source are recited at a high level of generality (i.e. as a general means of gathering vehicle and road condition data for use in the evaluating step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The calculating first information score is also recited at a high level of generality and amounts to mere post solution calculating, which is a form of insignificant extra-solution activity. 
The examiner submits that the recited limitations, emphasized above, do not integrate the aforementioned abstract ideas into a practical application.
Regarding Claims 1, , the additional limitation of “the system comprising: at least one memory configured to store computer executable instructions; and at least one processor configured to execute the computer executable instructions to………generating the machine learning model….where in the first information scores correspond to quality of the sensor data and first map data” are examples of mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea see MPEP 2106.05(f). 
Further, the additional limitations of claims 2-17 are recited at a high level of generality, defined by function, such that the machine is not an integral part of the claim (MPEP § 2106.04(d).I.). The additional limitations do not: 
• Reflect an improvement in the functioning of a computer, or to any other technology or technical field – (MPEP § 2106.05(a))
 • Apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition 
• Apply the judicial exception with, or by use of, a particular machine – (MPEP § 2106.05(b))
 • Effect a transformation or reduction of a particular article to a different state or thing – (MPEP § 2106.05(c)) 
• Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – (MPEP § 2106.05(e)).
Dependent claims 2-17  and 19 further elaborate upon the recited abstract ideas in claims 1 , but do not provide additional elements, and so do not integrate the abstract ideas into a practical application.
Therefore, claims 1-19 do not integrate the recited abstract ideas into a practical application.
101 Analysis: Step 2B (MPEP § 2106.05)
Step 2B of the Revised Guidance analyzes the claims to determine if the claims recite additional limitations that amount to significantly more than the judicial exception. 
When considered individually or in combination, the additional limitations of claims 1-17 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application. The additional elements of outlined in Step 2A performing functions as designed simply accomplishes execution of the abstract ideas. 
Further, the additional limitation of “the system comprising: at least one memory configured to store computer executable instructions; and at least one processor configured to execute the computer executable instructions to………generating the machine learning model….where in the first information scores correspond to quality of the sensor data and first map data;” in claim 1 does not amount to significantly more (there is no inventive concept in the claim). 
Therefore, the additional limitations of claims 1-17 do not amount to significantly more than the judicial exception. 
Thus, claims 1-19 recite abstract ideas with additional elements rendered at a high level of generality resulting in claims that do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.
To overcome this rejection, the applicant is suggested to add some practical application which is listed in the Para [0044] of the pending specification. 





Allowable Subject Matter
Claim 20 is allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest Prior arts are : 
Chen et al. (US10013610) discloses a method and apparatus for lane detection using overhead images and positional data. A server receives positional data from a vehicle and computes a continuous trajectory. The server receives an overhead image of a road section. The server crops and processes the overhead image to remove unwanted portions. The server identifies edge features using the continuous trajectory and steerable filters. The server identifies lanes in the overhead image using a maximization algorithm, the edge filters, and the continuous trajectory.

Giurgiu et al. (US11188575) discloses a road furniture item or another type of road object is detected by at least one sensor. An associated geographic position associated with the road furniture item or road object is determined. After a predetermined time is reached, the geographic position is compared to a local database. A remote database is updated after the predetermined time is reached and according to the comparison with the local database. In some examples, the data indicative of the road furniture item or the road object is deleted based on a confidence level in the local database.

Arditi (US20190147331) discloses in one embodiment, a method includes a computing system accessing a training sample that includes first sensor data obtained using a first sensor at a first geographic location, and first metadata comprising information relating to the first sensor. The system may train a machine-learning model by, e.g., generating first map data by processing the training sample using the model and updating the model based on the generated first map data and target map data associated with the first geographic location. The system may then access second sensor data and second metadata, where the second sensor data is obtained using a second sensor that is of the same type as the first sensor. The system may generate second map data associated with a second geographic location by processing the second sensor data and the second metadata using the trained model. A high-definition map may be generated using the second map data.

The prior does not seems to teaches a non-transitory computer readable medium having stored thereon, computer-executable instructions for causing a computer to execute operations for selecting vehicle functionality, the operations comprising: accessing a machine learning model which is trained on first sensor features of first sensor data, first map features of first map data, and ground truth data associated with a road object; obtaining, at near real time, second sensor features of second sensor data and second map features of second map data associated with another road object, wherein the machine learning model calculates information scores for each of the obtained second sensor features and the second map features by recursively splitting each of the second sensor features and the second map features; and instructing the vehicle functionality as a function of the information scores.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668